19 F.2d 789 (1927)
RELIANCE MFG. CO.
v.
BLAIR, Commissioner of Internal Revenue.
No. 3800.
Circuit Court of Appeals, Seventh Circuit.
May 24, 1927.
Herbert Mayer, of Chicago, Ill., for plaintiff in error.
Leroy Hight, of Washington, D. C., for defendant in error.
Before ALSCHULER, EVAN A. EVANS, and ANDERSON, Circuit Judges.
PER CURIAM.
In the case of John H. Weaver v. David H. Blair, Commissioner, etc. (decided April 27, 1927) 19 F.(2d) 16, the Circuit Court of Appeals for the Third Circuit passed upon the identical question, holding that the time of the payment of the fee is not jurisdictional, but procedural, and that, where the petition for redetermination was presented to the board within the statutory time, the board is not without jurisdiction because the fee did not accompany the petition, and was not paid until some days after the statutory time for filing had expired, and directed the board to reinstate the petition and mark it filed as of the date when it first reached the board, and proceed to its determination.
Concurring fully in the views there expressed, the order herein of the United States Board of Tax Appeals is reversed, and the cause remanded to the board, with direction to reinstate the petition and to indorse it, or have it indorsed, as filed with the board May *790 6, 1926, and thereupon to proceed with the redetermination of the plaintiff in error's alleged deficiency of its tax.